Per Curiam.
In this application for leave to appeal from the order of the Criminal Court of Baltimore committing him to Patuxent Institution after a finding of defective delinquency, the petitioner sought leave to appeal as an indigent.
The record shows that the petitioner made oath that he was indigent, but it does not show that there was any hearing on, or determination of, that question by the trial court pursuant to Rule 894 a 2 (b). We must therefore grant the application for leave to appeal, and remand for further proceedings in conformity with the provisions of Code (1962 Cum. Supp.), Art. 31B, § 11A. Crisp v. Director, 231 Md. 616, Colbert v. Director, 232 Md. 634.

Application for leave to appeal granted and case remanded for further proceedings in accordance with this opinion.